Opinion by
Judge Pryor:
We perceive no reason for disturbing this judgment. The purchaser has or can obtain the land he has purchased, and an individual interest in a certain specified boundary of land consisting of several tracts adjoining, for the boundary given to each is a sufficient description.
In this case the chancellor declined to direct'the sale in the original judgment, but directed his commissioner to ascertain the boundary. That boundary has been ascertained and the land directed to be sold. The court below having complete jurisdiction of the *830case before the bankruptcy of the appellant, and it being evident that the judgment had not been satisfied, the judgment below was proper.

W. E. Selecman, for appellant.

J. W. S. Clements, Hill & Rives, for appellee.
Judgment affirmed.